Voto disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se unió el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 27 de marzo de 198Í
Disiento respetuosamente. La determinación sobre la ad-misibilidad del testimonio de identificación del acusado es una *782cuestión mixta de hecho y de Derecho. Corresponde al juez determinar, como cuestión de Derecho, si la identificación es confiable y no envuelve una violación del debido proceso de ley. Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969); United States v. Wade, 388 U.S. 218 (1966); Gilbert v. California, 388 U.S. 263, 272-273 (1966); Stovall v. Denno, 388 U.S. 293 (1966); Simmons v. United States, 390 U.S. 377 (1967); Foster v. California, 394 U.S. 440 (1968); y demás autoridades citadas en Pagán Hernández v. Alcaide, 102 D.P.R. 101, 104 (1974). Una vez hecha tal determinación, queda al arbitrio del jurado pasar juicio sobre la credibilidad del testi-monio para adjudicar como un hecho la confiabilidad de la identificación, hecho a probarse más allá de duda razonable. Véase la Regla 9 (A) y (E) de las Reglas de Evidencia, 1979.
Si bien es imposible depurar de todo elemento de descon-fianza la prueba que se somete al jurado, debe recordarse que “. . . es la enseñanza de Wade, Gilbert y Stovall, supra, que en algunos casos el procedimiento de identificación por testi-gos oculares puede ser tan defectuoso que hace la identifica-ción constitucionalmente inadmisible como cuestión de dere-cho”. Foster v. California, supra, pág. 442, escolio 2.
Acepto que es imposible impedir que prueba “con algún elemento indigno de confianza” vaya al jurado, y que ello pueda ser “grano de todos los días para el molino del jurado”. (Citado de Manson v. Brathwaite, 432 U.S. 98, 116 (1976), en la sentencia de este Tribunal.) Pero aquí no se trata de prueba “con algún elemento indigno de confianza”. Se trata de una identificación en rueda de detenidos viciada de suges-tividad mediante una previa identificación por fotografías que no cumplió las formalidades de la Regla 252.2 de Procedi-miento Criminal, y que el juez de instancia rechazó como poco confiable. Ya no es “algún elemento indigno de confianza”. Es el rechazo por un juez de su admisibilidad. Alimentar el molino del jurado con un grano podrido o contaminado es nocivo a la salud del proceso de impartir justicia. Es al molí-*783ñero, no al molino, a quien compete separar el grano de la paja, impedir que vaya al molino el grano con el gorgojo, separar el grano bueno del grano malo.
Denegaría la expedición del auto.